Appeal on the judgment roll from judgment of nonsuit entered by the District Court of Salt Lake County.
Plaintiff brought suit to quiet title to certain real property. The complaint alleges that plaintiff got title to said property on January 3, 1931, by a deed from one Albert H. Bement, who was at that time the owner and entitled to possession; that plaintiff was since that date in possession and entitled to the possession of said property; that defendant claims some right, title or interest in said real property, and that *Page 410 
said claim is without right. By answer defendant admitted that plaintiff became the owner of said property as alleged, and that defendant claimed some interest therein, but denied that such claim was without right, and denied that plaintiff is the present owner. Plaintiff demurred generally to the answer, which demurrer was overruled. Upon trial, plaintiff elected to stand upon the admission of his ownership in the answer, and rested. Defendant moved for nonsuit upon the ground that plaintiff failed to prove that he was the owner of the property at the commencement of the action. The motion was granted, judgment of nonsuit was entered, and plaintiff appeals.
The single question presented is: When defendant admits plaintiff's allegation of ownership in 1931, but denies his present ownership, who has the burden of going forward with proof as to the present state of the title?
This question is decided by two previous cases before this court. In Tate v. Rose, 35 Utah 229, 99 P. 1003, 1006, we held:
"The allegation in the complaint that the deceased was the owner and in possession of the land at the time of his death was sufficient, if supported by proof that the title was vested in him at that time. From the allegation and proof of ownership at that time, the inference or presumption would follow that the ownership continued as alleged until the contrary was made to appear."
And in Babcock v. Dangerfield et al., 98 Utah 10,94 P.2d 862, 864:
"In the present case the appellant proved a chain of title from the patentee to himself. It having been proved that title was vested in plaintiff, such condition would be presumed to exist until the contrary be shown. Eltzroth v. Ryan, 89 Cal. 135,26 P. 647; Parsons v. Weis, 144 Cal. 410, 77 P. 1007, 1011."
Defendant admitted owenrship in plaintiff in 1931, and this obviated the necessity for plaintiff to prove this fact as a solemn admission by the adverse party is the highest form of proof. Plaintiff had proved a prima facie case, *Page 411 
and the burden was then upon defendant to proceed with his attack upon plaintiff's prima facie showing of title.
It follows that the trial court was in error in granting defendant's motion for a nonsuit. The court should have required defendant to proceed with its proof to show what claim it had to the real property in question, and how such claim was acquired.
Reversed and remanded for further proceedings consistent with what is said herein. Costs to appellant.
McDONOUGH, J., and WILL L. HOYT, District Judge, concur.